PER CURIAM.
This appeal results from an action to liquidate the H.S. Custom Corporation. We affirm the trial court’s award of $45,-000.00 to the appellant because it constitutes the repayment of a debt which the stockholders acknowledged and agreed to repay at their meeting of April 10, 1980. However, we are compelled to reverse the trial court’s decision not to reimburse the appellant for personal funds which he expended during his tenure as president of the corporation .to maintain corporate assets. Since there is no question that these expenditures were made in good faith to satisfy bona fide corporate debts, the appellant is a legitimate creditor of the corporation and entitled to repayment. Pierce v. Scott, 142 Fla. 581, 195 So. 160 (1940); Emporium, Inc. v. Jones, 396 So.2d 237 (Fla. 1st DCA 1981). During his testimony, appellant approximated his expenditures at $56,000.00 (this included the $45,000.00 figure). Can-celled checks and other documentary evidence, however, demonstrated expenditures of at least $56,831.93. Therefore, since we find the other points on appeal and cross-appeal to be without merit, we affirm in part, reverse in part and remand with instructions to amend paragraph 3 of the final judgment to award appellant an equity in the property of the corporation to the extent of $56,831.93.
HERSEY, GLICKSTEIN and HURLEY, JJ., concur.